Citation Nr: 1717539	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for mood disorder, not otherwise specified (NOS).  


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from February 1974 to July 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Boston, Massachusetts, Regional Office which effectuated a December 2010 Board decision grant of service connection for a bipolar disorder with substance abuse disorder, assigned a 50 percent evaluation for that disability, and effectuated the award as of November 18, 2007.  In September 2012, the Providence, Rhode Island, Regional Office (RO) re-characterized the Veteran's service connected psychiatric disorder as a mood disorder, not otherwise specified; increased the initial evaluation for that disability from 50 to 70 percent; granted a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU); and effectuated that award as of November 18, 2007.  In January 2015, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

The Veteran subsequently failed to appear for the scheduled hearing before a Veterans Law Judge.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's service-connected mood disorder is exhibited by: (1) sharp mood swings; (2) depression; (3) severe alcohol and drug abuse; (4) nightmares; (5) impaired sleep; (6) inconsistent compliance with medication; (7) irritability and at least occasional violence towards others; (8) sustained social isolation with minimal or inconsistent social contacts; (9) intermittent hypomania; and (10) significant difficulty maintaining relationships; (11) feelings of hopelessness and worthlessness; and (12) some level of cognitive impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the Veteran's service-connected mood disorder have been approximately met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Governing Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Initial Rating for the Veteran's Service-connected Depression

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's mood disorder is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130.  Because the Veteran is seeking a rating higher than his currently assigned 70 percent rating and has been assigned an effective date that covers the entire appeal period, the criteria for lesser ratings are not relevant and will not be discussed.

Under the applicable regulatory criteria, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  A 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the 70 and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id. 

Finally, the Board notes that in evaluating psychiatric disorders the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2015); see also 38 C.F.R. § 4.130 (2014).  

A. Evidence

Addressing VA treatment records relevant to this claim, VA treatment records from September 2007 document that the Veteran presented with symptoms of irritability and lack of concentration with depressive symptoms.  The Veteran was admitted to the VA Healthcare System with a diagnosis of mood disorder, not otherwise specified (NOS), alcohol abuse with partial remission, and polysubstance abuse, with bipolar and attention deficit disorder to be ruled out.  Specific stressors in the form of lack of social support, unemployment, homelessness, chronic substance abuse and dependence, and difficulty in adjusting to severe impairments were noted.  At this time childhood stressors including emotional abuse from the Veteran's birth mother, physical abuse from a foster mother, and sexual abuse by a teacher were noted; the Veteran reported onset of drinking at the age of 13, and indicated that he was no longer in touch with any of his family members.  The Veteran's longest period of consistent employment was reported to be from 1975 to 1979 as a nurse assistant; however the Veteran was removed from this position due to a cocaine possession charge.  The Veteran reported that he had consistently moved from job to job due to concentration issues and attributed his substance abuse issues to his childhood issues, explaining that he reverted to alcohol abuse with onset of depressive symptoms.  The Veteran reported that he was last employed as a technician at a hospital in 2006.  Although the Veteran was previously married at the age of 21, he reported that he no longer had any contact with his ex-wife or his adult son from that marriage.  He reported that he and his ex-wife divorced because she did not want their son exposed to him due to his background, and that he had since avoided contact with them because he did not want his child to see him like that.  It was noted that the Veteran described hypomanic symptoms, feeling decreased need to sleep and talking too much, during which he would experience feelings of elation, however he did not endorse auditory hallucinations at that time or in the past.  The Veteran's sleep, concentration, and appetite were noted to be impaired, and weight loss was documented.  The Veteran reported attending a couple of courses at community college but dropping out because he could not keep up.  The Veteran reported several years of homelessness, lack of energy, and that he was referred to VA because he was taking too fast at the shelter at which he was staying.  He also reported occasional nightmares about a friend who had died of pancreatic cancer.  He reported suspiciousness of his surroundings, and expressed that he felt people were trying to hurt him.  The Veteran denied suicidal or homicidal ideation, but some history of domestic violence was noted.  The Veteran was noted to be taking psychotropic medications, including Seroquel, at that time.  However, an August 2010 VA treatment record noted that the Veteran had stopped taking his medications over the course of a two year period.

A September 2010 VA treatment records documents anger management issues, as the Veteran had requested referral to anger management groups and a letter for a court documenting that he was seeking care.  He requested to restart psychotropic medications including Trazadone, Seroquel, and Lithium for sleep.  A November 2010 treatment record documents that the Veteran was involved in an incident of domestic violence.  The Veteran at this time complained of mania, racing thoughts, and problems with concentration, but presented as calm at that time.  He reported feeling depressed when coming down from mania, and expressed that he did not feel his medications were working.

A January 2011 VA treatment record indicates that the Veteran had maintained sobriety for 20 weeks, and had recently been involved in an altercation in which he was hit over the head with a lava lamp and received 20 stiches.  He reported memory issues, including the inability to remember piano music when he read it, and remember his appointments even with reminders.  He reported sleep of two or three hours of interrupted sleep followed by a few hours of sleep later.  In a February 2011 VA treatment record the Veteran reported that his last employment was as an animal technician at a research laboratory and that his psychological and cardiac issues made him unemployable.  The Veteran at that time was referred for neurophysiological testing for memory loss issues.  Such testing revealed mildly impaired memory, mildly impaired visuospatial perceptual abilities, moderately impaired construction abilities, and low average attention abilities.  His orientation to time and place was normal.  His affect was appropriate and his appearance was well-groomed.  Executive functions were noteworthy for error on motor-sequencing tasks, he had low average lexical fluency, and memory testing revealed inefficient encoding of new information and was mildly below expectations.  A questionnaire revealed moderately severe depression.  The Veteran was diagnosed with a cognitive disorder NOS.  The examiner noted that the Veteran's results were consistent with the cognitive patterns observed in alcohol users, and that other risk factors included illicit drug use, bipolar disorder, depression, chronically poor sleep, and inefficient sleep.  

A June 2011 VA treatment record documents a history of homelessness for the previous seven to eight years with racing thoughts, difficulty sleeping, and memory difficulties.  An August 2012 treatment record indicates that the Veteran was non-complaint with his psychiatric and other medication, and reported drinking increasing amounts of alcohol and becoming socially isolated.  He denied suicidal or homicidal ideation.  At that time he denied racing thoughts or depression.  In July 2013, the Veteran self-referred himself for alcohol detox, and was admitted to the Providence VA Medical Center (VAMC) for this purpose.  At this time, the Veteran reported that his longest period of sobriety was 18 months, and explained that he drank eighteen beers and a pint of vodka per day over the past 2 years.  He described alcohol withdrawal symptoms when attempting to detox from alcohol.  The Veteran discontinued Lithium because he did not like the way it made him feel.  The Veteran reported deciding to manage his bipolar disorder through a friend who talked to him.  The Veteran complained of anxiety with frequent flashbacks of physical abuse and of a friend and his sister dying as well as intermittent nightmares.  The Veteran's last psychiatric care was rendered eight months prior.  The Veteran reported a history of Seroquel, Trazadone, and Depakote, as well as substance abuse rehabilitation several times previously.  At that time the Veteran reported a female friend who lived with him part-time and assisted with his care.  He indicated that she was supportive.  He reported a prior episode of mania in November 2012.  He continued to deny suicidal or homicidal ideation at this time.  He reported mood instability, panic attacks, anxiety and nightmares about his past and flashbacks to prior trauma.  Veteran's thoughts were within normal limits, no psychotic processes were noted, and cognitive processes and memory seemed somewhat limited.  He reported management of his symptoms only with his friend.  He reported work history as a certified nurse assistant for around 8 years total, with his longest period of full-time employment lasting approximately six to seven months.  He reported that his friend helped take care of him, cleaned his house, and got him groceries.  A May 2014 case management record notes that the Veteran's medications had expired and that he had not followed up for appointment in some time.  In June 2014 the Veteran reported ongoing racing thoughts and a desire to restart psychiatric medication.  He denied suicidal ideation or homicidal ideation, but did report memory issues, anxiety, and reported that he was engaging in some drinking a few times a month.  In January 2015 he reported that he had recommenced drinking to self-medicate his anxiety and racing thoughts.  The Veteran reported stable housing arrangements.

The Board notes that three relevant VA examination reports have been obtained over the course of this appeal period.   A March 2008 VA examination report indicates that the Veteran reported lapses of memory, concentration issues, and periods of happiness following by depression.  The examiner noted that the Veteran's mood was labile, and had been like that for years, even before the Veteran's military service.  Current symptoms of poor concentration, depression, feeling unstable, poor sleep, and poor appetite were noted.  Difficulty in relationships with others, work situations, and financial security were also noted.  The Veteran's employment history was noted to be sporadic.  He was a nursing assistant at one point, and also reported working previously as a machine operator and in construction.  Although he denied legal history to that examiner, the Veteran's VA treatment records, as documented above, contradict this.  The Veteran reported liking to read, take walks, and listen to music.  His was noted to be quite isolated socially, with his last job reported to be as an animal technician for three months until he "lost interest;" the examiner noted in an addendum that the Veteran was unable to manage the stress of work requirements.  The Veteran reported that he had stopped using drugs in 1994, although this is not consistent with the history reported in his VA treatment records.  He also reported using very little alcohol at that time.  The examiner noted that it appears that the Veteran used drugs to manage his condition.  

On examination, the Veteran appeared oriented, his appearance and hygiene were good, his behavior appropriate, with normal speech.  However, his affect and mood were abnormal with mood swings, variable motivation, and periods of irritation.  The Veteran denied any violence, although, the Board notes that this is inconsistent with the history reported in the Veteran's VA treatment records.  Limited concentration and anxiety were noted without delusions, hallucinations or obsessional rituals.  Racing thoughts and poor judgment were noted with mild memory issues.  The Veteran denied suicidal or homicidal ideation.  The examiner noted occasional interference in performing activities of daily living, and was noted to exhibit occupational and social impairment with deficiencies in most areas.  He was diagnosed with bipolar disorder, as well as substance abuse disorder, in remission.  The examiner noted that the Veteran's substance abuse disorder was exacerbated by his bipolar disorder.

A June 2011 VA examination report revealed that the Veteran reported sleep problems at night, reporting that he was sleeping during the day instead.  The examiner noted that the Veteran had been found sleeping in the waiting area and also fell asleep at times during the interview.  Memory and concentration problems were noted.  The examiner noted that the Veteran was homeless at the time of the examination, and reported that he had last stopped drinking in August 2010. His mood at the time of examination was one of mild depression.  He did not exhibit any delusions or hallucinations, he was neatly dressed and groomed, he described cycles of moods in which he will be happy and then think about something and get depressed.  He denied suicidal or homicidal intent, but the examiner noted a recent domestic violence history.  The Veteran reported his last drug usage was in August 2010.  The Veteran reported feelings of inadequacy and worthlessness sometimes, and feelings of hopelessness half the time.  He reported an interest in playing the keyboard and writing music lyrics, as well as fishing and camping with his friend.  Irritability was reported as well as racing thoughts, but speech was within normal limits.  The Veteran reported that he did housework at the homeless shelter he lived in at that time, showered daily, and attended appointments or sat in the park.  The Veteran reported that he had one friend, he was not in any groups or clubs, and was not close with any family members.  However, he reported being friendly with other residents of the homeless shelter "depending on who they are."  This examiner diagnosed the Veteran with a mood disorder, alcohol and drug use in remission, tobacco use disorder.  The examiner concluded that the Veteran's psychiatric symptoms have a moderate impact on his ability to obtain and maintain physical or sedentary employment and that his thought processes and communication skills are expected to cause "minimal to significant interference with his social functioning."

A July 2016 VA examination stated that the Veteran's alcohol abuse disorder is in sustained remission with no current symptoms, possibly on the basis of the Veteran's self-report; although the Board notes that this is not consistent with the Veteran's VA treatment record history, discussed above.  The examiner concluded that the Veteran's current level of occupational and social impairment was exhibited only by reduced reliability and productivity, although the examiner separately noted that the Veteran did not feel that his symptoms had fluctuated in severity since the time of June 2011 VA examination report.  The examiner noted that the Veteran currently lived alone in a rented room and was caretaker for a neighboring house owned by the same landlord.  The Veteran reported that he was last in a relationship two years ago, and that he was not dating currently or recently.  The Veteran indicated that he had not had any contact with his adult son since his son was nine years old, and that he had been out of contact with his family for 16 years due to not getting along with them.  The Veteran did report having two friends that came to visit him 1 to 2 times a week.  The examiner noted that cardiac issues, including heart surgery had preceded the Veteran's unemployment from 2007 onwards, as well as concentration impairment.  The Veteran reported that at that time he was consuming about six beers a month and one pack of cigarettes every three days.  Symptoms observed included depressed mood, chronic sleep, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran's thought process was linear and there was no evidence of psychosis or suicidal ideation.  A domestic violence charge in the past year was noted, although the Veteran denied guilt to the examiner.  The Veteran reported an increase in memory impairment and concentration.  The examiner observed that the Veteran's mood disorder symptoms caused a moderate degree of impairment in social and occupational functioning, but separately noted that the Veteran's alcohol use disorder was in "sustained remission."

B. Analysis

On balance, the Board observes that based on an overview of the Veteran's relevant treatment records and his VA examination reports it appears that his level of occupational and social impairment fluctuates greatly, and that this appears to coincide with the Veteran's alcohol abuse disorder, which as noted by several VA examiners, is related to his bipolar disorder.  The Board also noted that the nature of his bipolar symptoms, which, as reflected by the record, are exhibited by periods of happiness or even elation followed by periods of depression, appear to have fluctuated in severity greatly, with periods of depression accompanied by alcohol abuse.  Although the Veteran's substance abuse disorder has sustained periods of remission, there is significant evidence in the claims file to suggest that sustained or permanent remission has not occurred, as well as significant evidence of the Veteran's repeated involvement of incidents of domestic violence, and that the Veteran has routinely gone on and off psychotropic medications for his mood disorder.  Although it appears that the Veteran does not lack all forms of social interaction, it does it appears that he is, on the whole, socially isolated and generally lacking in meaningful social support, with his limited relationships punctuated by violence.  Additionally, the Veteran's cognitive, memory, and concentration impairment appear to interfere significantly with his ability to procure and maintain an occupation on a consistent basis, as well as his general difficulties with getting along with other people, and his related severe substance abuse disorder, racing thoughts, and hypomania.  Although the Board acknowledges that the manifestations of the Veteran's mood disorder cause thought and communication skills that causes anywhere from minimal to significant interference with social functioning, the Board finds that on the whole, the Veteran's mood disorder is most closely approximated by the total occupational and social impairment of the 100 percent rating criteria, particularly in light of the Veteran's documented history of violence towards others and the unpredictability of the onset of severe symptoms.  As such, the criteria for entitlement to a 100 percent rating have been met here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).

As for possible entitlement to a TDIU, as noted above, the Veteran entitlement to a TDIU has already been established with an effective date that covers the entire appeal period.  Thus, the Board need not address TDIU entitlement for any portion of the appeal period.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to a schedular rating of 100 percent for service-connected mood disorder, NOS, is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


